Citation Nr: 1544500	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increased rating for right shoulder disability, status post rotator cuff tear with acromioclavicular separation, rated 10 percent disabling prior to May 1, 2013, and 20 percent disabling therefrom.

2.  Entitlement to service connection for a thoracic/lumbar spine disability, claimed as secondary to right shoulder disability, status post rotator cuff tear with acromioclavicular separation.

3.  Entitlement to service connection for a cervical spine disability, claimed as secondary to right shoulder disability, status post rotator cuff tear with acromioclavicular separation.

4.  Entitlement to service connection for left shoulder disability, claimed as secondary to right shoulder disability, status post rotator cuff tear with acromioclavicular separation.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

6.  Entitlement to home adaptation and specially adapted housing.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 2011 rating decision, the RO denied entitlement to a right shoulder disability, cervical spine disability, and specially adapted housing.  A notice of disagreement was filed in April 2011, a statement of the case was issued in February 2012, and a substantive appeal was received in April 2012.

In a July 2012 rating decision, the RO granted entitlement to service connection for right shoulder disability, status post rotator cuff tear with acromioclavicular separation, assigning a 10 percent disability rating, effective November 17, 2010.  In September 2012, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in March 2013 and a substantive appeal was received in April 2013.  In an August 2013 rating decision, the RO assigned a 20 percent disability rating, effective June 24, 2013.  In a September 2013 rating decision, the RO assigned the 20 percent disability rating effective May 1, 2013.  The Veteran had earlier indicated that he was not seeking a rating in excess of 20 percent; however, from the hearing testimony in August 2015 it appears that he no longer wishes to limit the scope of his rating and thus the Board will now assume he seeks the maximum schedular rating.  

In an April 2014 rating decision, the RO denied entitlement to service connection for a left shoulder disability, lumbar/thoracic spine disability, acquired psychiatric disability, and a TDIU.  A notice of disagreement was filed in May 2014, a statement of the case was issued in September 2014, and a substantive appeal was received in September 2014.  

The Veteran testified at a Board hearing in August 2015; the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right shoulder, left shoulder, lumbar/thoracic spine

In January 2014, the Veteran underwent VA examinations to assess the severity of his right shoulder disability, and the examiner also provided opinions regarding the nature and etiology of the Veteran's claimed lumbar/thoracic spine and left shoulder disabilities.  See Virtual VA entries, 01/16/2014 CAPRI and 01/21/2014 C&P Exam (duplicative examination reports).  The VA examiner opined that the Veteran does not have evidence of a lumbar/thoracic spine condition or a left shoulder condition.  See Virtual VA entries at 21-23.  The Board is concerned, however, that such examination was conducted by a 'Physician Assistant, Oncology.'  While the Board does not object to a Physician Assistant conducting the examination, it is unclear why a Physician Assistant specializing in oncology (the study and treatment of tumors) is providing an orthopedic examination and etiological opinions.  Thus, the Veteran should be afforded VA examinations with appropriate specialists.  

Cervical spine

A December 2010 VA examination report reflects a diagnosis of chronic cervical strain, but no etiological opinion was given.  See 12/15/2010 VBMS entry, VA Examination.  A May 2012 VA examination report, however, reflects a normal cervical spine examination.  See 05/23/2012 VBMS entry, VA Examination at 20.  The Veteran should be afforded a VA examination to clarify whether he has a cervical spine disability, to include whether any such disability is due to or aggravated by his right shoulder disability.

Acquired psychiatric disability

An October 2012 private psychological evaluation reflects diagnostic impressions of major depressive disorder, recurrent, moderate-to-severe, without psychotic features, and anxiety disorder not otherwise specified.  See 11/06/2012 VBMS entry, Medical Treatment Record-Non-Government Facility.  The examiner referenced the Veteran's in-service shoulder injury and noted that the end of his military career due to this injury has been tremendously disappointing to him and this disappointment, along with the ongoing pain and disability from his physical limitations, have certainly contributed significantly to his anxiety and low mood.  

In January 2014, the Veteran underwent a VA mental disorders examination.  See 01/17/2014 Virtual VA entry, CAPRI.  The examiner diagnosed unspecified depressive disorder with anxious distress.  The examiner opined that the symptoms of depression with anxiety are less likely as not (less than 50:50 probability) proximately due to or the result of his service connected right shoulder status post rotator cuff with acromioclavicular joint separation.  The examiner noted that the Veteran attributes his subjective mental health symptoms to a shoulder injury that occurred in 1997; however, he reported that the onset of clinically significant symptoms occurred in approximately 2010.  Treatment records indicate a number of recent psychosocial stressors that likely contribute to symptom presentation.  Notes from the emergency department indicate that the Veteran was prescribed Valium due to anxiety in the context of job stressors, likely incongruence between his business endeavor and desire to be an artist, parenting, and finances.  While the Veteran reported that lifting and standing for an extended time is limited by shoulder pain, this likely is only a small portion of stressors that contribute to the Veteran's current diagnosis of depression.  

Such opinion, however, does not address whether the Veteran's depression is aggravated by his right shoulder disability, especially in light of the comment regarding shoulder pain constituting a "small portion of stressors that contribute" to his diagnosis of depression.  

Moreover, at the Board hearing the Veteran testified that he was exposed to racist comments during basic training as a result of his Muslim heritage.  See 08/24/2015 VBMS entry, Hearing Testimony at 10.  Thus, it appears the Veteran may also be claiming depression/anxiety due to experiences which occurred during service.  

Thus, additional opinions must be sought.  

TDIU

Per May 2013 VA correspondence, the Veteran was awarded a vocational rehabilitation subsistence allowance for the period from June 10, to August 11, 2013 for reentrance award and half-time training.  The Veteran's vocational rehabilitation folder and all related documents should be associated with the virtual folders.  


Home adaptation/ Specially adapted housing

This issue is intertwined with the service connection issues in appellate status.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's vocational rehabilitation folder and all related documents with the virtual folders.

2.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the severity of his right shoulder disability and the nature and etiology of his claimed thoracic/lumbar spine, cervical spine, and left shoulder disabilities.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Range of motion testing of the right shoulder should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should also provide an opinion concerning the impact of the Veteran's right shoulder disability on his ability to work, to include how the right shoulder disability affects his functioning.  The examiner should describe the types of limitations he would experience as a result of his right shoulder disability.

With regard to the thoracic/lumbar spine, cervical spine, and left shoulder claimed disabilities, the examiner should respond to the following:

a)  Please state whether the Veteran has chronic disabilities of the thoracic or lumbar spine; cervical spine; and, left shoulder.

b)  Please state whether any thoracic or lumbar spine disability is at least as likely as not (50 percent or greater probability) caused by service-connected right shoulder disability.  

c)  Please state whether any thoracic or lumbar spine disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected right shoulder disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

d)  Please state whether any cervical spine disability is at least as likely as not (50 percent or greater probability) caused by service-connected right shoulder disability.  

e)  Please state whether any cervical spine disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected right shoulder disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

f)  Please state whether any left shoulder disability is at least as likely as not (50 percent or greater probability) caused by service-connected right shoulder disability.  

g)  Please state whether any left shoulder disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected right shoulder disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA mental health examination with a psychologist or psychiatrist to determine the etiology of his depression and anxiety.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether any acquired psychiatric disability, to include depression and anxiety, is due to service or any incident therein, to include his reports of being exposed to racist remarks.

b)  Please state whether any acquired psychiatric disability, to include depression and anxiety, is at least as likely as not (50 percent or greater probability) caused by service-connected right shoulder disability.  

c)  Please state whether any acquired psychiatric disability, to include depression and anxiety, has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected right shoulder disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.


The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




